—Order unanimously affirmed with costs. Memorandum: We affirm for the reasons stated at Supreme Court (Purple, Jr., J.). We add only that the argument of defendant Arnot-Ogden Memorial Hospital that Supreme Court erred in granting plaintiffs oral motion to amend her bill of particulars cannot be considered on appeal. In its notice of appeal, defendant Arnot-Ogden specified that the appeal was limited to that part of the order which denied its motion to dismiss the claim of independent negligence on its part. "An appeal from only part of an order constitutes a waiver of the right to appeal from the other parts of that order” (Royal v Brooklyn Union Gas Co., 122 AD2d 132, 133; see also, Vias v Rohan, 119 AD2d 672; Christian v Christian, 55 AD2d 613). (Appeal from Order of Supreme Court, Steuben County, Purple, Jr., J. — Summary Judgment.) Present — Callahan, J. P., Boomer, Green, Lawton and Davis, JJ.